Citation Nr: 0119685	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-01 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased evaluation for scarred lungs 
secondary to chemotherapy for Hodgkin's disease, currently 
evaluated as 10 percent disabling.  

2. Entitlement to an increased (compensable) evaluation for 
Hodgkin's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to August 
1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In the June 1994 decision, the RO granted 
service connection for various disorders, including scarred 
lungs secondary to chemotherapy for Hodgkin's disease, 
evaluated as 10 percent disabling and Hodgkin's disease, 
rated as non-compensable.  The veteran appealed several of 
the initial ratings assigned at that time.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In April 1998, the veteran 
stated that he was only appealing the issues as stated on the 
title page of this decision.  


FINDINGS OF FACT

1.  In June 1994, the RO granted the veteran's claim for 
service connection for several disabilities, including 
Hodgkin's disease, rated noncompensable, and scarring of the 
lungs, rated 10 percent disabling.  

2.  The RO notified the veteran of the decision on June 23, 
1994, and apprised him of his procedural and appellate 
rights.

3.  The RO received a notice of disagreement from the veteran 
in June 1995 contesting the evaluations assigned for several 
of the disabilities.  

4.  The RO mailed the veteran a statement of the case on 
September 19, 1995.

5.  The veteran's substantive appeal, received on November 
30, 1995, is not timely. 



CONCLUSION OF LAW

The veteran did not timely perfect an appeal concerning the 
issues of entitlement to increased evaluations for scarred 
lungs secondary to chemotherapy for Hodgkin's disease and for 
Hodgkin's disease.  38 U.S.C.A. §§, 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the pertinent law and regulations appellate review will 
be initiated by a notice of disagreement (NOD) and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished as prescribed in this section.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).  Ordinarily, 
the notice of disagreement must be filed within one year from 
the date of mailing of the notice of the result of the 
initial review or determination.  38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.302(a) (2000).  The time limit 
may be extended for good cause shown.  38 C.F.R. § 20.303 
(2000).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 1991).  A claimant must file the formal 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  This 60-day appeals period may be extended for good 
cause shown. 38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303 (2000).

When any written document is required to be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed. In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded. In computing the time limit for 
filing a written document, the first day of the specified 
period will be excluded and the last day included. Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation. 38 C.F.R. § 20.305 (2000).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2000). In the absence of a properly 
perfected appeal, the Board is without jurisdiction to 
determine the merits of the case.  38 U.S.C.A. §§ 7105, 7108 
(West 1991)

Here, the pertinent procedural history is as follows.  The RO 
initially granted the claims for service connection for 
Hodgkin's disease and lung scarring secondary to Hodgkin's 
disease in June 1994.  The RO notified the veteran of the 
ratings assigned for those disorders, and of his procedural 
and appellate rights on June 23, 1994.  The veteran submitted 
a timely NOD which was received by the RO in June 1995.  The 
RO mailed the veteran an appropriate SOC concerning on 
September 19, 1995.  The veteran's substantive appeal, VA 
Form 9, was received by the RO on November 30, 1995.  

In March 2001, the Board notified the veteran that his 
substantive appeal may not have been submitted in a timely 
fashion.  The letter was reissued in mid-April 2001.  The 
veteran did not respond to either notification.  Therefore, 
he is not prejudiced by this decision because he had adequate 
opportunity to present additional evidence and/or argument to 
the Board.  See VAOPGCPREC 9-99 (Aug. 18, 1999); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

To summarize, the veteran did not submit a substantive appeal 
or any other correspondence that could be construed as a 
valid substantive appeal in a timely manner, following the 
issuance of the SOC.  Thus, the Board does not have 
jurisdiction to adjudicate this claim.


ORDER

The veteran having failed to perfect an appeal through filing 
of a timely substantive appeal, the claims of entitlement to 
increased evaluations for scarred lungs secondary to 
chemotherapy for Hodgkin's disease and for Hodgkin's disease 
are dismissed.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

